REVISED March 12, 2012

            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                      FILED
                                       No. 08-41133                  March 8, 2012

                                                                    Lyle W. Cayce
                                                                         Clerk
INTEGRITY COMMUNICATIONS LTD,


                                                  Plaintiff-Appellant

v.

UNIVERSAL SERVICE ADMINISTRATIVE COMPANY,


                                                  Defendant-Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:08-CV-29


Before OWEN and SOUTHWICK, Circuit Judges.*
PER CURIAM:**




       *
        Judge Garwood was a member of the panel at the time of oral arguments. His death
on July 14, 2011, causes us to decide this case by a quorum. 28 U.S.C. § 46(d).
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 08-41133
      Integrity Communications brought suit in state district court in Cameron
County, Texas against the Universal Service Administrative Company. The
defendant USAC is a non-profit corporation authorized by regulations of the
Federal Communication Commission to administer what is called the E-Rate
Program. The lawsuit claimed USAC had erroneously determined that Integrity
was not in compliance with the program, notified Integrity’s present and
prospective clients of that determination, and stopped payments to Integrity.
The suit requested a declaratory judgment, an injunction, and other relief.
Integrity simultaneously sought review of USAC’s actions by the FCC. The state
court suit was removed to the United States District Court for the Southern
District of Texas. The district court dismissed on the basis that Integrity had
not exhausted the administrative process at the FCC. Integrity appealed.
      On August 28, 2009, three days before oral arguments in this court, the
FCC released its initial decision. After oral argument, we placed further
proceedings in this court in abeyance until completion of the FCC’s review. On
January 10, 2012, the FCC issued its final order in this case and ruled in favor
of USAC. On February 15, 2012, Integrity informed us that it would not petition
for review of the FCC’s order.
      Both parties agree that at most, all that is left in the case are the state law
claims. Although USAC urges us to resolve Integrity’s state law claims now, we
decline. Because the district court has not yet ruled on them, we vacate and
remand for further proceedings.
      VACATED and REMANDED.




                                         2